DISMISSED and Opinion Filed March 26, 2020




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-20-00122-CV

  IN RE CP TOWER OWNER, LLC AND NEXBANK SECURITIES, INC.
           D/B/A NEXBANK REALTY ADVISORS, Relators

         Original Proceeding from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-06206-K

                        MEMORANDUM OPINION
              Before Justices Schenck, Partida-Kipness, and Nowell
                            Opinion by Justice Nowell
  Before the Court is relators’ petition for writ of mandamus and its unopposed

motion to dismiss this proceeding. Accordingly, we deny relators’ petition and

DISMISS this mandamus proceeding.




                                        /Erin A. Nowell/
                                        ERIN A. NOWELL
                                        JUSTICE

200122F.P05